COURT OF CHANCERY
                                          OF THE
                                    STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                           LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                        500 N. KING STREET, SUITE 11400
                                                                         WILMINGTON, DELAWARE 19801-3734


                                           August 25, 2022

     Peter J. Walsh, Jr., Esquire                          Edward B. Micheletti, Esquire
     Kevin R. Shannon, Esquire                             Lauren N. Rosenello, Esquire
     Christopher N. Kelly, Esquire                         Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden, Esquire                             920 N. King Street, 7th Floor
     Callan R. Jackson, Esquire                            P.O. Box 636
     Potter Anderson & Corroon LLP                         Wilmington, DE 19899-0636
     1313 N. Market Street
     Hercules Plaza, 6th Floor
     Wilmington, DE 19801

     Brad D. Sorrels, Esquire
     Wilson Sonsini Goodrich & Rosati, P.C.
     222 Delaware Avenue, Suite 800
     Wilmington, DE 19801

                    Re:    Twitter, Inc. v. Elon R. Musk et al.,
                           C.A. No. 2022-0613-KSJM

      Dear Counsel:

             This letter resolves issues raised in the August 19, 2022 letter to the court from

      Defendants Elon R. Musk, X Holdings I, Inc., and X Holdings II, Inc. (“Defendants”),

      which this decision refers to as Defendants’ “Third Discovery Motion.” The motion seeks

      to compel Plaintiff Twitter, Inc. (“Plaintiff”) to collect and review documents from a more

      extensive date range. 1




      1
       C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 189 (Defs.’ Third Disc. Mot.); see also Dkt.
      232 (Pl.’s Opp’n to Defs.’ Third Disc. Mot.).
C.A. No. 2022-0613-KSJM
August 25, 2022
Page 2 of 2

      I have carefully reviewed Defendants’ Third Discovery Motion and Plaintiff’s

response. Given the timing of Defendants’ demand that Plaintiff expand its date range, the

additional burden it would place on Plaintiff, the large volume of documents produced by

Plaintiff to date, and the outcome of Defendants’ Second Discovery Motion, the Third

Discovery Motion is denied.

      IT IS SO ORDERED.

                                         Sincerely,

                                         /s/ Kathaleen St. Jude McCormick

                                         Kathaleen St. Jude McCormick
                                         Chancellor

cc:   All counsel of record (by File & ServeXpress)